Exhibit 10.10 Confidential and Proprietary THE SECURITIES REPRESENTED BY THIS DEBENTURE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1993 (THE “SECURITIES ACT”) OR THE SECURITIES ACT OF ANY STATE.THESE SECURITIES HAVE BEEN ISSUED OR SOLD IN RELIANCE ON THE EXEMPTIONS FROM REGISTRATION CONTAINED IN THE SECURITIES ACT AND IN CERTAIN STATE SECURITIES ACTS, AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT PURSUANT TOEFFECTIVE REGISTRATION UNDER SUCH ACTS OR IN A TRANSACTION WHICH IS EXEMPT UNDER SUCH ACTS.
